Scott, J.,
delivered the opinion of the court.
This was an action of account, begun by Hughes against Woosley: A demurrer to the declaration being sustained, the cause was brought here by appeal.
There were six counts in the declaration, and in order that the nature of the objections to it may be the better understood, one of the counts will be substantially set out. It is as fellows: E. Hughes complains of Jas. Woosley of a plea &c : For that; whereas the said defendant, at &c, had been bailiff to the plaintiff from the-day of-in the year-- to the day of-in the year--and during all that time had the care and management of divers goods and chattels of the plaintiff, to-wit: one undivided half of one hundred head of horses, all of the value of $10,000, to merchandize and make profit thereof for the plaintiff, and thereof to render the plaintiff the said defendant’s reasonable account thereof on demand, yet the said defendant, though requested, hath not rendered his reasonable account thereof* but neglects so to do.
It will be sufficient to say, that upon a comparision of the declaration above set forth with the most approved forms of declarations in the action of account, it will be found to correspond with them. The declaration in the great case of Godfrey vs. Saunders, 3 Wilson 94, is substantially the same as that used by the pleader in this action. With the difficulties and delays attending this form of proceeding, this court has nothing to do. At the time of the beginning of this suit, this form of remedy was open to the plaintiff, and as he has seen proper to adopt it, we are bound to sustain him.
The other judges concurring, the judgment will be reversed and the cause remanded.